Citation Nr: 0433811	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  96-11 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to December 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 1995 
rating decision by the Newark, New Jersey, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
veteran's claim files are now under the jurisdiction of the 
Philadelphia, Pennsylvania RO.  In April 2003, the veteran 
testified at a Travel Board hearing before the undersigned in 
Wilmington Delaware.  In September 2003 the Board remanded 
the case for additional development of the evidence.  The 
veteran has designated another service organization as his 
representative in the interim.  

The veteran had perfected an appeal on the issue of 
entitlement to service connection for a skin disorder, 
including as a result of herbicide exposure.  In September 
2004 the RO granted service connection for "tinea pedis and 
cusis [sic]".  Hence, this issue is no longer before the 
Board.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy; 
attempts to verify his claimed stressors have proved 
unsuccessful, and he did not cooperate with the last such 
attempt, in February 2004.

2.  The veteran does not have a diagnosis of  PTSD based on a 
verified stressor event.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. § 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
4.125(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  The 
Board finds that all pertinent mandates of the VCAA and 
implementing regulations are met.  

Well-groundedness is not an issue; the claim has been 
addressed on the merits.  The veteran was notified why his 
claim was denied in the June 1995 RO rating decision and in 
an October 1995 statement of the case (SOC).  A February 2004 
letter (after the rating appealed; the VCAA was not enacted 
until 2000), while not specifically mentioning "VCAA," 
informed the veteran of what type of evidence was necessary 
to prevail in his claim, and of his and VA's respective 
responsibilities in claims development.  The letter advised 
the veteran to respond in 60 days.  (The veteran was advised 
of the enactment of the VCAA in the September 2003 remand.)  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  The veteran informed VA in 
October 2004 that he had no additional evidence to submit.  A 
September 2004 supplemental SOC (SSOC), cited pertinent VCAA 
regulations, and advised him (p. 2) to "provide any evidence 
[in his] possession that pertains" to his claim.  Further 
notice in these circumstances would serve no useful purpose.  
The veteran is not prejudiced by any technical notice 
deficiency along the way.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service and post-service (VA) medical records.  He 
has been afforded VA examinations, most recently in July 
2004.  The record is complete to the extent possible.  All of 
VA's due process, notice, and assistance duties, including 
those mandated by the VCAA, are met.
Factual Basis

The appellant's service medical records are negative for 
complaint or treatment related to psychiatric problems, 
including PTSD.  

A November 1994 letter from a VA outpatient clinic indicates 
that the veteran had been treated there since September 1994, 
with a primary diagnosis of PTSD, chronic delayed type, with 
associated substance abuse and depression.  It was noted that 
the veteran's primary traumatic incident occurred while he 
was attached to the Army 1st Cavalry, 12th Div., 1st Bn., Hq. 
Co. soon after arriving in Vietnam in 1967.  

A VA admission record, showing treatment from December 1994 
to February 1995, and includes a diagnosis of PTSD.  

On VA PTSD examination in March 1998, it was noted that while 
the veteran did show some symptoms consistent with a 
diagnosis of PTSD, not all of the criteria appeared to be 
clearly met.  The examiner did not have access to the 
veteran's claim files.  

In November 1998 the veteran that he was in Vietnam for seven 
months in 1967 and 1968 and, while stationed in Pleiku in 
about January or February 1968, he came under enemy fire 
which blew up a fuel facility.  He added that he never saw 
any Americans killed, but saw the aftereffects.  He also 
mentioned that while at Bongson (?) Field Hospital in 
approximately March 1968, he came under fire, at which time a 
M-16 jammed.  

A March 2000 response from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) indicates that Pleiku 
began receiving mortar fire in the late morning of January 
30, 1968.  However, the veteran is not shown to have been 
there at that time.  Personnel records on file shows that he 
was transferred to Japan in December 1967 and to Fort Myers, 
Virginia in January 1968.

At the hearing before the undersigned in April 2003, the 
veteran testified that his military occupational specialty 
was supply man, and that his duties were primarily guard 
duty.  He related that Vietnamese tried to blow up the fuel 
depot at Pleiku, at which time he was about 100 to 150 feet 
away from the fuel area.  He added that on one occasion his 
rifle jammed while he was in a foxhole.  He also indicated 
that he was sent to Qui Nhon Hospital for treatment of 
hepatitis, and while he was there the airfield came under 
attack.  

Pursuant to the Board's September 2003 remand, in February 
2004 the veteran was requested to provide additional 
information clarifying the events and approximate dates of 
his claimed stressors.  He did not respond to this request.  

In response to the Board's September 2003 remand requesting  
another attempt to verify the veteran's claimed stressor 
events, USASCRUR advised that rocket fire was received in the 
general vicinity of the Military Assistance Command - Vietnam 
(MACV) compound at Pleiku on October 26, 1967.  It was also 
noted that the veteran had transferred as a patient to the 
7th Medical Field Hospital on October 25, 1967.  It was also 
confirmed that the Qui Nhon Ammunition Supply Depot was 
destroyed on November 15, 1967.  

On July 2004 VA PTSD examination, it was noted that the 
veteran's claim files had been reviewed.  The veteran 
indicated that he was present on one occasion when an 
American soldier was killed.  He also mentioned that while 
hospitalized at Qui Nhon Hospital, the hospital came under 
mortar attack.  He added that his rifle jammed at another 
time when he was in a field hospital.  Following examination 
of the veteran, the examiner noted that the veteran did not 
meet the criteria for PTSD, did not have symptoms of 
hypervigilance, and did not avoid any situations due to 
experiences related to Vietnam.  The examiner added that the 
veteran indicated that he did not feel affected by his 
experiences in Vietnam.  The examiner further noted that 
regarding his claimed stressors the veteran provided vague 
information as to events, dates and places, and was not in 
any way directly involved in any event that could have been 
considered traumatic.  




Laws and Regulations

Service connection may be established for a disability 
resulting from injury suffered or disease contracted in the 
line of duty or for aggravation in the line of duty of 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Effective March 7, 1997, the regulatory provision that 
governs claims for service connection for PTSD, 38 C.F.R. § 
3.304(f), was revised.  According to the revised regulation, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and that the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
38 C.F.R. § 4.125(a) incorporates the 4th edition of the DSM-
IV as the governing criteria for diagnosing PTSD.

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV) and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost anyone" 
standard in assessing whether a stressor is sufficient to 
trigger PTSD to a subjective standard requiring exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.
VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOGCPREC 12-99.

Evidence submitted in support of a claim for VA benefits is 
generally presumed to be credible in the stage of 
development, unless the statements are inherently incredible 
or beyond the competence of the person making them.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993); see Samuels v. West, 11 Vet. App. 433, 
436 (1998) (Veteran's account of having sustained post-
traumatic stress disorder precipitating stressors while 
serving in Vietnam rejected where evidence showed veteran 
never to have served in Vietnam).  

The Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997).

Analysis

The appellant claims that he has PTSD resulting from exposure 
to traumatic events while he was in Vietnam.  There is no 
evidence in the record that the veteran engaged in combat.  
The record provides no support for any allegation to the 
contrary.  His claimed stressors have been discussed above.  
As to these stressors, VA has been unable (even after the 
Board's September 2003 further attempt at verification) to 
verify any claimed stressor.  In February 2004 the veteran 
was requested to provide additional information clarifying 
the events and approximate dates of his claimed stressors.  
He did not respond.  The Board notes that the "duty to 
assist" the veteran in the development of facts pertinent to 
his claim is not a "one-way street."  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In a case such as this, 
where additional development is required to determine 
entitlement to service connection, a veteran may not 
passively sit by under circumstances where his cooperation is 
essential in obtaining the putative evidence.  Wood, 1 Vet. 
App. at 193.

As the veteran has described stressor events that if they 
indeed occurred could be verifiable, and has declined to 
provide sufficient information to permit verification, the 
Board finds that his accounts of stressor events in service 
lack credibility.  Furthermore the preponderance of the 
evidence is against a finding that he indeed has PTSD.  Under 
38 C.F.R. § 3.304(f), service connection for PTSD requires 
medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  In this case, the 
medical evidence does not reflect a current clear diagnosis 
of PTSD.  The veteran underwent VA PTSD examinations in March 
1998 and July 2004, and on each occasion, following 
examination of the veteran and review of the file, the 
examiner opined that the veteran did not meet the criteria 
for PTSD.  

While acknowledging that a November 1994 letter from a VA 
outpatient clinic indicates that the veteran had been treated 
there since September 1994 with a primary diagnosis of PTSD, 
chronic delayed type, with associated substance abuse and 
depression, the Board finds that a preponderance of the 
evidence is against a finding that the veteran has PTSD.  
With respect to the diagnoses of PTSD of record, the Board 
notes that none was made based on a specific verified 
stressor. There is no indication in the November 1994 letter 
that the clinical psychologist who signed the letter formed 
his opinion on a basis separate from the veteran's recitation 
of his own medical history and background service.  See 
Elkins v. Brown, 5 Vet. App. 474 (1993) and Reonal v. Brown, 
5 Vet. App. 458 (1993).  Notably, on July 2004 VA PTSD 
examination report (when the examiner reviewed the veteran's 
claim folders, reported detailed medical history findings, 
and conducted a thorough psychiatric examination) the 
conclusion was that the veteran did not meet the full 
criteria for a diagnosis of PTSD.  

As it is neither shown that the veteran engaged in combat or 
was exposed to stressor event in service. nor that he has a 
current diagnosis of PTSD (based on a stressor event in 
service), the preponderance of the evidence is against his 
claim for service connection for PTSD.  Hence, the claim must 
be denied.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



